Citation Nr: 0633934	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claims.

The Board notes that the veteran also submitted a timely 
Notice of Disagreement to an April 2005 rating decision that 
assigned an initial rating of 20 percent for right Achilles 
tendonitis, denied service connection for headaches, and 
concluded that an April 1969 rating decision's denial of 
service connection for a respiratory disorder was not the 
product of clear and unmistakable error (CUE).  A Statement 
of the Case (SOC) was promulgated on these issues in August 
2005, but no timely substantive appeal was subsequently 
received to perfect the appeal.  Thus, the Board does not 
currently have jurisdiction over these issues.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  There was no competent medical evidence of either the 
veteran's hearing loss and/or tinnitus until many years after 
his separation from active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's hearing loss and/or 
tinnitus is causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's hearing 
loss and/or tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with preadjudication notice by letters dated in May 
and July 2004, both of which were clearly prior to the 
October 2004 rating decision which is the subject of this 
appeal.  Taken together, these letters informed the veteran 
of the criteria necessary to establish service connection for 
the claimed disabilities, as well as what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute 
regarding the veteran's service connection claims.  Element 
(3) is in dispute, and was addressed by the May and July 2004 
letters.  Regarding elements (4) and (5), the veteran was 
sent additional correspondence in March 2006, which cited to 
Dingess/Hartman, and which contained language on both 
disability rating(s) and effective date(s) that largely 
tracks the Court's discussion of these issues therein.  This 
letter was sent to the veteran prior to the adjudication of 
the case in the May 2006 supplemental statement of the case.  
Accordingly, the Board finds that the veteran received 
adequate notice of these elements.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in both the December 2004 notice of 
disagreement (NOD) and the January 2005 Substantive Appeal, 
the veteran's attorney cited to the relevant regulatory 
provisions regarding VA's duties to notify and assist.  
Moreover, the attorney also cited to the case of Hensley v. 
Brown, 5 Vet. App. 155 (1993) in the NOD, which, as discussed 
below, contains relevant guidelines regarding hearing loss 
claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006) [VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on 
the part of the appellant that certain evidence was needed to 
substantiate the claim and that the appellant should have 
provided it]; see also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. Sept. 22, 2006).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, the veteran reported in a May 2006 statement that he 
had furnished VA with all evidence that he was aware of, and 
that he wanted his appeal to be forwarded to the Board.  He 
indicated on his January 2005 Substantive Appeal that he did 
not want a Board hearing in conjunction with this appeal.  
Further, the record also reflects he was accorded a VA 
medical examination regarding this case in July 2004, which, 
as detailed below, the Board finds is sufficient for a full 
and fair resolution of this appeal.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In this case, the veteran essentially contends 
that his hearing loss and tinnitus are due to in-service 
noise exposure.  He maintains that he had no post-service 
noise exposure.

Initially, the Board observes that the service medical 
records contain no entries indicative of hearing loss and/or 
tinnitus during the veteran's active service.  Rather, his 
ears were clinically evaluated as normal on his January 1968 
separation examination.  Moreover, audiological evaluation 
conducted in conjunction with this examination does not 
indicate either a hearing loss disability pursuant to 
38 C.F.R. § 3.385, nor evidence of hearing loss pursuant to 
Hensley, supra.  Specifically, the audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
10
LEFT
0
5
5
X
10

Further, the veteran checked boxes on his January 1968 Report 
of Medical History to reflect he had not experienced hearing 
loss or ear trouble.

The first competent medical evidence of a hearing loss 
disability pursuant to 38 C.F.R. § 3.385 is a March 2004 
private audiogram, approximately 36 years after the veteran's 
separation from active service.  Similarly, the first 
competent medical evidence of tinnitus appears to be that of 
the July 2004 VA audiological examination.  At that time, the 
veteran indicated that he first noted his tinnitus 
approximately 10 years earlier.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.).

The Board notes that there is competent medical evidence both 
in support of and against a finding that the veteran's 
hearing loss and tinnitus are causally related to his active 
service.  

The evidence in support of the veteran's claim includes a 
March 2004 statement from a private audiology assistant, and 
a March 2006 statement from a private audiologist.  In 
pertinent part, the March 2006 statement reported that the 
veteran's hearing test revealed a sensorineural hearing loss 
consistent with his history of noise in the military.  The 
audiologist who completed the March 2006 statement noted that 
he had had an opportunity to review the veteran's medical 
records, and from the veteran's history of being exposed to 
the noise of rifles, artillery, tanks, loud trucks, and loud 
warehouse equipment in the military during the mid and late 
1960s, it was quite likely the beginning of the veteran's 
hearing loss and tinnitus.

The Board notes, however, that there are several deficiencies 
regarding the aforementioned medical opinions.  First, the 
audiology assistant who completed the March 2004 statement 
did not indicate that she had reviewed any of the veteran's 
records in conjunction with her opinion.  Although the 
audiologist who completed the March 2006 statement noted that 
he had reviewed medical records, it is not clear that he 
reviewed the complete service medical records.  More 
importantly, neither of these clinicians addressed the fact 
that the veteran's hearing was normal on his January 1968 
separation examination, nor that there was no competent 
medical evidence of either a hearing loss disability or 
tinnitus until decades after the veteran's period of active 
duty.

Turning to the July 2004 VA audiological examination, the VA 
examiner noted that the entire VA claims folder was available 
for review, and specifically noted that the induction and 
separation examinations revealed normal hearing bilaterally.  
Following examination of the veteran, the examiner diagnosed 
mild to severe sensorineural hearing loss and subjective 
tinnitus.  Moreover, the examiner opined that since the 
veteran's hearing was within normal limits upon separation 
from service, it was not likely that his hearing loss was 
precipitated by military noise exposure.  Further, the 
examiner opined that since the veteran's tinnitus did not 
begin until many years after his military service, it was not 
likely that the tinnitus was precipitated by military noise 
exposure.

In summary, the only competent medical opinion which is based 
upon a review of the veteran's entire claims folder, and 
takes into account the fact that there was no competent 
medical evidence of either disability until many years after 
service, is that of the July 2004 VA examiner.  Simply put, 
this opinion is the most consistent with the veteran's 
medical history as demonstrated by the evidence of record.  
Therefore, the Board finds that this opinion is entitled to 
the most weight in the instant case.  Since this opinion is 
against a finding that either disability is causally related 
to active service, the Board finds that the preponderance of 
the evidence is against these claims, and they must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


